DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 JUN 2022 has been entered.

Response to Amendment
Examiner notes the amendment filed 13 JUN 2022.  The status of the claims is as follows:
Claims 1-20 are pending.
Claims 1, 5, 16, and 20 are amended.
Claim 20 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 AUG 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the remote plasma source" in Line 9 thereof (limitation (b)).  There is insufficient antecedent basis for this limitation in the claim, as there is no prior mention of a remote plasma source.  Claims 2-15 depend from Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xue ‘150 (U.S. PGPub 2016/0276150) in view of Nemani ‘758 (U.S. PGPub 2016/0194758), Rajagopalan ‘765 (U.S. PGPub 2011/0223765).  Ristic (“Dependence of Static Dielectric Constant on Resistivity at Room Temperature”, Ristic et al, Serbian Journal of Electrical Engineering, Vol. 1, No. 2, June 2004, 237-247, printout attached) is cited to clarify mechanics of a plasma treatment in Claim 1.
Claim 1 – Xue ‘150 teaches a method of depositing a dielectric material (PG 0023, deposited material may suitably be dielectric material) comprising:
a bottom-up gap fill process (PG 0027, flowable deposition process intended to flow material into trenches, or gaps) including: 
(a) providing a first gas into a processing chamber having a substrate disposed therein (PG 0018, process chamber; PG 0019, substrate disposed in process chamber; PG 0026, first precursor), where the first gas has at least one gas provided by a fluid source connected to a processing volume of the processing chamber (e.g. PG 0050, first channel 312 which carries gas into the processing chamber);
(b) forming a first remote plasma (PG 0025, remote plasma source) comprising first radicals (PG 0023, reactive species; PG 0024, generated from reactive species precursor via plasma) formed in the remote plasma source (PG 0025) and delivering the first radicals to an interior processing region in the processing chamber (PG 0025, remote plasma generated and directed into the processing chamber) to form a layer of dielectric material (PG 0023, dielectric material is a known deposition choice) with a dielectric constant and a first density (all materials inherently have a dielectric constant and a density) in an opening in a material layer disposed (PG 0020, the substrate is a substrate having a feature, said feature being optionally formed in a first dielectric layer already present on the substrate; PG 0021, the feature may be an opening with an aspect ratio of about 5:1 or more) on the substrate in a presence of the first gas mixture and the first radicals (PG 0023);
(c) terminating the first remote plasma (PG 0026, first precursor may be introduced after introduction of reactive species precursor; PG 0039, application of separate plasmas may be alternate) and applying a first RF bias power to the processing chamber to form a first bias plasma (PG 0056, the second plasma may be generated from RF power coupled to the pedestal; this forms a bias plasma), wherein the first RF bias power is pulsed (PG 0033 discloses that plasma sources, capable of either continuous wave or pulsed mode operations, may be coupled to each of the remote and second plasma sources.  This renders obvious four combinations of plasma control between the remote and second plasma sources:  continuous for both, pulsed for both, continuous-pulsed, and pulsed-continuous.  Selection of pulsing the first RF bias power is therefore prima facie obvious);
(d) treating the layer of dielectric material with the first bias plasma in a first treatment to form a first treated layer of dielectric material (PG 0030; additionally, PG 0032; the purpose of the treatment is e.g. to incorporate additional nitrogen into an already deposited film) by continuing to pulse the first RF bias power (held as prima facie obvious for the reasons just discussed) ; and
(e) subsequently forming a second remote plasma comprising second radicals in the remote plasma source and delivering the second radicals to the interior processing region in the processing chamber in a presence of a second gas mixture while concurrently applying a second RF bias power to the processing chamber to form a second bias plasma in a second treatment that is different from the first treatment, wherein the second radicals and second bias plasma contact the first treated layer of dielectric material (PG 0024-0025 as above for a second application of material; PG 0043 discloses an embodiment where certain cycles are alternate deposition and treatment while other cycles are combination deposition and treatment; the out of phase treatment disclosed first is commensurate with the first applications of remote and bias plasma, while the in phase treatment disclosed thereafter is commensurate with the second applications of remote and bias plasma) and wherein the second remote plasma is continuously generated by an RF power supply in a continuous power mode and the second RF bias power operates in a continuous power mode to generate the second bias plasma (PG 0033 discloses that plasma sources, capable of either continuous wave or pulsed mode operations, may be coupled to each of the remote and second plasma sources.  This renders obvious four combinations of plasma control between the remote and second plasma sources:  continuous for both, pulsed for both, continuous-pulsed, and pulsed-continuous.  Selection of continuously applying the second RF bias power is therefore prima facie obvious).  
Xue ‘150 does not teach or suggest the following limitations of Claim 1:
Wherein the first gas is a first gas mixture (Xue ‘150 teaches that the silicon precursor is introduced alone at PG 0026).
Wherein the treatment with the first bias plasma is to form a first treated layer of dielectric material with an increased density of dielectric material.
Wherein the second treatment is to increase a hydrophobicity or a viscosity of the first treated layer of dielectric material (Xue ‘150 teaches control of flowability of the deposited material by control of plasma power at PG 0028, but does not teach a relationship between how the plasma power is adjusted and how the flowability is affected).
Wherein the dielectric constant of the layer of dielectric material is maintained after the second treatment.
Nemani ‘758 teaches methods and apparatuses for forming flowable CVD films (Abstract) intended for high aspect ratio gap fill applications (Abstract).  The methods are applicable to an assortment of silicon containing films (PG 0031).  Nemani ‘758 exemplifies silicon oxide formation at PG 0024 -0030 and teaches separate introduction of silicon and oxygen sources (PG 0024, 0025, 0027); the oxygen source may also include generated oxygen radicals (PG 0027, via e.g. remote plasma activation).  Both the silicon source and the oxygen source may comprise carrier gases (PG 0027).  A suitable silicon source may be e.g. TEOS (PG 0031).  Nemani ‘758 further teaches that control of the plasma power controls the flowability, or lack thereof, of the deposited dielectric film (PG 0023).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Xue ‘150 to include carrier gas with its silicon precursor as suggested by Nemani ‘758, as both references want to form flowable CVD films comprising silicon and Nemani ‘758 teaches that silicon precursor compositions comprising carrier gases are suitable for the formation of flowable CVD films comprising silicon.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Xue ‘150 to control plasma processing power such that controlled levels of flowability and conformality are obtained as suggested by Nemani ‘758, as Xue ‘150 wants to form flowable CVD films and teaches that plasma power can affect flowability and Nemani ‘758 wants to form flowable CVD films and teaches a relationship between flowability and plasma power.  Viscosity and flowability are directly linked; the lower the viscosity of a fluid, the faster and farther it spreads on a surface.  Nemani ‘758 renders selection of a plasma power to decrease flowability and therefore increase viscosity obvious at PG 0023, PG 0040, and PG 0042 (PG 0040 and 0042 render obvious plasma curing, including partial plasma curing to a degree just sufficient to allow pattern formation without flowing of the pattern material).
Regarding the first bias plasma treatment being a densification treatment, Xue ‘150 teaches that the corresponding plasma treatment breaks silicon-hydrogen bonds and incorporates additional nitrogen into the film (PG 0032).  Hydrogen is not capable of multiple bonding; therefore, breaking a silicon-hydrogen bond necessarily removes hydrogen from the film (no bond remains to incorporate it into the film).  Rajagopalan ‘765 discusses the formation of silicon nitride layers generally (Abstract, e.g. PG 0043) and discloses a treatment step after formation of a silicon nitride layer (PG 0043).  The disclosed treatment step is a plasma treatment step which involves treating a hydrogen-containing silicon nitride film in a nitrogen atmosphere (PG 0043) to remove undesirable hydrogen atoms from the film to improve moisture properties of the film.  The process is also related to controlling the WERR of the film (PG 0047).  Xue ‘150 discloses a desire to control the WERR of its silicon nitride film by plasma treatment (PG 0032).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Xue ‘150 / Nemani ‘758 to use plasma process parameters as suggested by Rajagopalan ‘765, as Xue ‘150 / Nemani ‘758 wants to form a silicon nitride film with a desired WERR value and Rajagopalan ‘765 teaches that plasma treatment of a silicon nitride film in a nitrogen atmosphere can adjust the WERR value of the film.  Both the processes of Xue ‘150 and Rajagopalan ‘765 as cited above remove hydrogen from the deposited film; Rajagopalan ‘765 teaches that this hydrogen removal constitutes densification of the treated film (PG 0043).
Regarding the dielectric constant of the material, Examiner notes that the second plasma treatment in Xue ‘150 does not change the chemical composition of the deposited material.  Ristic teaches that in silicon materials, the static dielectric constant depends on impurity concentration such that as the impurity increases, the static dielectric constant increases (page 237, second paragraph).  Since there is no change in chemical composition from the second plasma treatment, the process is not expected to change the dielectric constant of the deposited material in view of Ristic’s teaching.
Claim 2 – Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 teaches the method of claim 1, further comprising: repeating (a) through (e) until the first treated layer of dielectric material has a predetermined thickness (Xue ‘150 PG 0047). 
Claim 5 – Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 teaches the method of claim 1, wherein the first gas mixture and the second gas mixture comprises silicon-containing gas, argon, helium, and ammonia at a temperature of minus 20 degrees Celsius to 90 degrees Celsius (Xue ‘150 PG 0024, argon, helium, and ammonia; Xue ‘150 PG 0026, silicon-containing precursor; Xue ‘150 PG 0027, the reactive species gases and silicon-containing precursor mix in the chamber; Xue ‘150 PG 0028, chamber temperature of -10 degrees Celsius).  No specific flow rate of silicon gas is presented.  However, the ratio of silicon gas and reactive species gas inherently controls the possible compositions of deposited material, and therefore selection of any particular flow rate of silicon gas is held as prima facie obvious.  See further MPEP 2144.05(II)A, In re Aller and Smith v. Nichols therein.
Claim 6 – Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 teaches the method of claim 1, wherein (e) comprises contacting the first treated layer of dielectric material with the second radicals and second RF bias plasma for about 5 seconds (Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 does not disclose specific treatment intervals.  Xue ‘150 teaches that the time interval of treatment is to be selected to be sufficient to treat all, or substantially all, of the layer of material (e.g. PG 0039).  This shows that the treatment time is result-effective with regards to the level of treatment of the deposited material.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select a time of plasma treatment sufficient to suitably treat the deposited material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 7 – Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 teaches the method of claim 1, wherein the second gas mixture comprises argon, helium, and ammonia at a temperature of minus 20 degrees Celsius to 90 degrees Celsius (Xue ‘150 PG 0024, argon, helium, and ammonia; Xue ‘150 PG 0026, silicon-containing precursor; Xue ‘150 PG 0027, the reactive species gases and silicon-containing precursor mix in the chamber; Xue ‘150 PG 0028, chamber temperature of -10 degrees Celsius.  Xue ‘150 does not teach or suggest trisilylamine.  Xue ‘150 is open to forming silicon nitride at PG 0023.  Nemani ‘758 is open to flowable CVD formation of silicon nitride at PG 0031 and discloses trisilylamine as a known and suitable precursor for the process.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Xue ‘150 to use trisilylamine as a precursor for deposition of silicon nitride as suggested by Nemani ‘758, as Xue ‘150 wants to form e.g. flowable silicon nitride films and Nemani ‘758 teaches that trisilylamine is a suitable precursor for forming a flowable silicon nitride film). 
Claim 8 – Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 teaches the method of claim 1, wherein the second remote plasma is formed prior to applying a second RF bias power to the processing chamber (It is well settled that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also MPEP 2144.04(C).). 
Claim 9 – Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 teaches the method of claim 1, wherein forming the first remote plasma further comprises: forming the first remote plasma for a predetermined period of time; and terminating the first remote plasma prior to applying a first RF bias power (Xue ‘150 PG 0039). 
Claim 10 – Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 teaches the method of claim 1, wherein the first gas mixture and second gas mixture comprises a precursor gas supplied through a side of the processing chamber to the interior processing region (Xue ‘150 PG 0026, first precursor is introduced to the chamber separately from the reactive species; any introduction through a wall of the chamber is necessarily an introduction through a side of the process chamber). 
Claim 11 – Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 teaches the method of claim 1, wherein the first gas mixture and second gas mixture comprises a second gas supplied through the remote plasma source to the interior processing region (Xue ‘150 PG 0024-0025).
Claim 12 – Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 teaches the method of claim 1, wherein the first gas mixture and second gas mixture comprises one or more gases is selected from a group consisting of silicon933510_130PATENTAttorney Docket No.: 44017284US01 containing gas, nitrogen containing gas, and inert gas (Xue ‘150 PG 0026, silicon containing precursor; Xue ‘150 PG 0024, nitrogen-containing gases e.g. ammonia and inert gases e.g. argon and/or helium).
Claim 13 – Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 teaches the method of claim 1, wherein the first gas mixture and second gas mixture comprises at least argon (Ar), helium (He), ammonia (NH3), hydrogen (H2), and nitrogen (N2) (Xue ‘150 PG 0024, reactive species gas mixture may comprise alternatively or additionally argon, helium, ammonia, hydrogen, and nitrogen). 
Claim 14 – Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 teaches the method of claim 1, wherein the first treated layer of dielectric material is a silicon nitride layer, or silicon carbide layer (Xue ‘150 PG 0023 and Nemani ‘758 PG 0031, silicon carbide and silicon nitride are both taught). 
Claim 15 – Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 teaches the method of claim 1, further comprising:
maintaining a substrate temperature between about -20 degrees Celsius to about 90 degrees Celsius (Xue ‘150 PG 0028, substrate may be held between 30 and -30 degrees Celsius; Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the substrate temperature range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).). 
Claim 16 – Xue ‘150 teaches a method for forming a dielectric material (PG 0023, deposited material may suitably be dielectric material) comprising:
filling an opening having an aspect ratio greater than 5 on a substrate (PG 0020, the substrate is a substrate having a feature, said feature being optionally formed in a first dielectric layer already present on the substrate; PG 0021, the feature may be an opening with an aspect ratio of about 5:1 or more) with a dielectric material (PG 0023, dielectric material is a known deposition choice) with a first density (inherent, all materials have a density) formed from sequentially applying a first remote plasma to deposit the dielectric material in the opening (PG 0025, remote plasma source), a first bias plasma to increase a density of the dielectric material in the opening during a first treatment (PG 0026, first precursor may be introduced after introduction of reactive species precursor; PG 0039, application of separate plasmas may be alternate; PG 0056, the second plasma may be generated from RF power coupled to the pedestal; this forms a bias plasma), and a second remote plasma in combination with a second bias plasma (PG 0024-0025 as above for a second application of material; PG 0043 discloses an embodiment where certain cycles are alternate deposition and treatment while other cycles are combination deposition and treatment) to an interior processing region of a processing chamber where the substrate is disposed in a second treatment that is different from the first treatment (PG 0018, process chamber; PG 0019, substrate disposed in process chamber; PG 0043 discloses an embodiment where certain cycles are alternate deposition and treatment while other cycles are combination deposition and treatment; the out of phase treatment disclosed first is commensurate with the first applications of remote and bias plasma, while the in phase treatment disclosed thereafter is commensurate with the second applications of remote and bias plasma), wherein the second remote plasma and the second bias plasma are continuously generated by continuous RF power that operates in a continuous power mode (PG 0033 discloses that plasma sources, capable of either continuous wave or pulsed mode operations, may be coupled to each of the remote and second plasma sources.  This renders obvious four combinations of plasma control between the remote and second plasma sources:  continuous for both, pulsed for both, continuous-pulsed, and pulsed-continuous.  Therefore, Examiner holds that selection of a continuous wave operation mode for the second remote plasma and second bias plasma is prima facie obvious.).  
Xue ‘150 does not teach or suggest the following limitations of Claim 16:
wherein the process increases at least a flowability or a hydrophobicity of the first treated layer of dielectric material after the second treatment is performed (Xue ‘150 teaches control of flowability of the deposited material by control of plasma power at PG 0028, but does not teach a relationship between how the plasma power is adjusted and how the flowability is affected).
wherein the first bias plasma increases a density of the dielectric material to a second density greater than the first density in the opening during a first treatment.
Nemani ‘758 teaches methods and apparatuses for forming flowable CVD films (Abstract) intended for high aspect ratio gap fill applications (Abstract).  The methods are applicable to an assortment of silicon containing films (PG 0031).  Nemani ‘758 exemplifies silicon oxide formation at PG 0024 -0030 and teaches separate introduction of silicon and oxygen sources (PG 0024, 0025, 0027); the oxygen source may also include generated oxygen radicals (PG 0027, via e.g. remote plasma activation).  Both the silicon source and the oxygen source may comprise carrier gases (PG 0027).  Nemani ‘758 further teaches that control of the plasma power controls the flowability, or lack thereof, of the deposited dielectric film (PG 0023).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Xue ‘150 to include carrier gas with its silicon precursor as suggested by Nemani ‘758, as both references want to form flowable CVD films comprising silicon and Nemani ‘758 teaches that silicon precursor compositions comprising carrier gases are suitable for the formation of flowable CVD films comprising silicon.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Xue ‘150 to control plasma processing power such that controlled levels of flowability and conformality are obtained as suggested by Nemani ‘758, as Xue ‘150 wants to form flowable CVD films and teaches that plasma power can affect flowability and Nemani ‘758 wants to form flowable CVD films and teaches a relationship between flowability and plasma power.  Viscosity and flowability are directly linked; the lower the viscosity of a fluid, the faster and farther it spreads on a surface.  Nemani ‘758 renders selection of a plasma power to decrease flowability and therefore increase viscosity obvious at PG 0023, PG 0040, and PG 0042 (PG 0040 and 0042 render obvious plasma curing, including partial plasma curing to a degree just sufficient to allow pattern formation without flowing of the pattern material).
Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 teaches repetition of either the first or second treatments as desired to obtain a deposited film which properly fills the desired aperture (e.g. Xue ‘150 PG 0047).  Any repetition of the second treatment after the first recited second treatment acts commensurately with the limitation of increasing a flowability of the first treated layer of dielectric material after the second treatment is performed.
Regarding the first bias plasma treatment being a densification treatment, Xue ‘150 teaches that the corresponding plasma treatment breaks silicon-hydrogen bonds and incorporates additional nitrogen into the film (PG 0032).  Hydrogen is not capable of multiple bonding; therefore, breaking a silicon-hydrogen bond necessarily removes hydrogen from the film (no bond remains to incorporate it into the film).  Rajagopalan ‘765 discusses the formation of silicon nitride layers generally (Abstract, e.g. PG 0043) and discloses a treatment step after formation of a silicon nitride layer (PG 0043).  The disclosed treatment step is a plasma treatment step which involves treating a hydrogen-containing silicon nitride film in a nitrogen atmosphere (PG 0043) to remove undesirable hydrogen atoms from the film to improve moisture properties of the film.  The process is also related to controlling the WERR of the film (PG 0047).  Xue ‘150 discloses a desire to control the WERR of its silicon nitride film by plasma treatment (PG 0032).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Xue ‘150 / Nemani ‘758 to use plasma process parameters as suggested by Rajagopalan ‘765, as Xue ‘150 / Nemani ‘758 wants to form a silicon nitride film with a desired WERR value and Rajagopalan ‘765 teaches that plasma treatment of a silicon nitride film in a nitrogen atmosphere can adjust the WERR value of the film.  Both the processes of XUE ‘150 and Rajagopalan ‘765 as cited above remove hydrogen from the deposited film; Rajagopalan ‘765 teaches that this hydrogen removal constitutes densification of the treated film (PG 0043).
Claim 17 – Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 teaches the method of claim 16, wherein the dielectric material is a silicon nitride layer or silicon carbide layer (Xue ’150 PG 0023, deposited material may be either silicon carbide or silicon nitride; Nemani ‘758 PG 0031, while silicon oxide is exemplified the principles are applicable to e.g. silicon nitride and silicon carbide as well).  
Claim 18 – Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 teaches the method of claim 16, wherein the opening is filled with dielectric material from a bottom to a top (Xue ‘150 PG 0027, flowable material used to flow down into trenches; Xue ‘150 PG 0047, deposition cycle can be repeated until a desired material thickness e.g. a filled feature is obtained).  
Claim 19 – Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 teaches the method of claim 16, wherein the opening is filled with a plurality of layers of dielectric material to a predetermined thickness (Xue ‘150 PG 0047).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 as applied to claim 1 above, and further in view of Kobrin ‘809 (U.S. PGPub 2005/0271809).
Claim 3 – Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 teach the method of Claim 1, but do not teach or suggest wherein contacting the layer of dielectric material with the first bias plasma to form a first treated layer of dielectric material lowers a hydrophobicity of the first treated layer of dielectric material, wherein the first treated layer of dielectric material has a contact angle below 90 degrees when contacted with water. 
Xue ‘150 and Nemani ‘758 both contemplate silicon oxide formation for use in semiconductor applications (Xue ‘150 PG 0003 and 0023, Nemani ‘758 PG 0002 and 0031).
Kobrin ‘809 is drawn to the formation of silicon-containing coatings on substrates which are adhered thereto by oxide layers (Abstract), inclusive of silicon oxide (e.g. PG 0033).  The process may be repeated to increase a thickness of deposited material (PG 0035).  Kobrin ‘809 teaches that treatment of a silicon surface with an oxygen containing plasma can reduce the hydrophobicity of the surface, down to a contact angle of 10 or even 5 degrees (PG 0033).  The process of Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 adheres silicon precursor to a substrate and then treats it with oxygen plasma, as discussed above.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 to produce a desired silicon oxide film of a desired thickness as suggested by Kobrin ‘809, as Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 forms silicon oxide films by treating adsorbed silicon precursor with oxygen plasma and Kobrin ‘809 teaches that this process can be repeated to form coating layers of desired thickness.  The layers formed thus are hydrophilic.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 as applied to claim 1 above, and further in view of Ramos ‘855 (U.S. PGPub 2006/0057855).
Claim 4 – Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 teach the method of Claim 1, but do not teach or suggest wherein contacting the second radicals and second bias plasma with the first treated layer of dielectric material increases a hydrophobicity of the first treated layer of dielectric material, wherein the 933510_129PATENTAttorney Docket No.: 44017284US01hydrophobicity of a first surface of the first treated layer of dielectric material has a contact angle in an amount of 90 to 110 degrees when contacted with water.
Xue ‘150 and Nemani ‘758 both contemplate silicon oxide formation for use in semiconductor applications (Xue ‘150 PG 0003 and 0023, Nemani ‘758 PG 0002 and 003).
Ramos ‘855 is drawn to formation of e.g. semiconductor devices with reduced feature sizes (PG 0004) and teaches that the dielectric constant is result-effective with regards to device performance (PG 0004, lower k value mitigates RC delay).  Ramos ‘855 further teaches that adsorption of even small amounts of water can drastically increase k value of a dielectric material (PG 0004), and that this is generally undesirable in semiconductor devices.  The adsorption of water can occur on substrates which are exposed to plasma treatments (PG 0045-0046, particularly PG 0046).  Ramos ‘855 teaches treatment of silica dielectric films with a suitable plasma material comprising toughening agents to impart or restore the hydrophobicity to the film (PG 0080; PG 0078-0079 recite suitable toughening agents); Ramos ‘855 PG 0028 defines “silica” without “SiO2” specifically mentioned to be broader than silicon dioxide and encompasses films formed from starting materials comprising silicon-based dielectric precursors.  Ramos ‘855 specifically recites TEOS as a known suitable precursor at PG 0028; TEOS is also recited as a suitable precursor for the method of Nemani ‘758 at PG 0031.  Therefore, the film of Nemani ‘758 would be contemplated by the definition and invention of Ramos ‘855.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 to modify a deposition cycle of the invention to include a toughening agent in at least one of the second radicals and the second bias plasma to perform a hydrophobicity-increasing treatment on the deposited silicon oxide film as suggested by Ramos ‘855, as Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 want to form silicon oxide films for semiconductor processes and Ramos ‘855 identifies that dielectric constant is result-effective with regards to semiconductor device performance, identifies that non-hydrophobic materials can absorb water which dramatically increases dielectric constant and therefore reduces performance, and teaches a method to impart hydrophobicity to dielectric films formed from silicon-containing dielectric precursors, e.g. silicon oxide films, to restore or increase their dielectric constant inclusive of treatment with a toughening agent plasma after treatment with an oxygen plasma (which occurs in the previous deposition cycle).
Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 / Ramos ‘855 discloses the claimed invention except for a particular water contact angle.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a degree of hydrophobicity suitable for the desired end use of the product, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  Examiner notes that Ramos ‘855 shows that its method is capable of providing water contact angles of ~100 degrees on an oxygen-plasma treated dielectric film (PG 0085, Table 1).

Response to Arguments
Applicant's arguments filed 13 JUN 2022 have been fully considered but they are not persuasive.
The argument regarding the restriction (Page 7) has been addressed above.
Applicant argues (Page 8) that during the methods of Xue ‘150, at least one of the plasmas is operated in a pulsed mode and therefore both plasmas operating in a continuous power mode is not contemplated by Xue ‘150.  Examiner notes that, contrary to Applicant’s argument, there is no requirement in the claims as presented that both plasmas be operated in a continuous power mode.  Claim 1 expressly requires pulsing of the first bias power, and pulsing by definition is a discontinuous application of power.  There is no requirement placed on the first remote plasma.  Claim 16 discusses a first remote plasma and a first bias plasma, but places no requirement on their mode of operation.  However, assuming arguendo that the claims require both plasmas to be operated in a continuous power mode, Examiner respectfully notes that in alternate embodiments of Xue ‘150, both plasma sources may be continuous wave mode plasma sources (PG 0033) and may be on 100% of the time (PG 0034).  Additionally, Xue ‘150 discloses embodiments where both plasma sources are on simultaneously and off simultaneously (PG 0043).  The power is necessarily continuous while the plasma is active (otherwise, the plasma dissipates); therefore, when the plasma are generated in phase, both plasmas are in a continuous power mode while they are being generated. 
Applicant argues (Page 8) that the cited references are silent as to maintaining the dielectric constant of the deposited material between treatments.  Examiner agrees that the references do not specifically discuss this concept.  However, Examiner cites Ristic as evidence that the process contemplated by Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 complies with the limitation as claimed without requiring further modification of the cited references.
Applicant argues (Page 8) that the cited references do not teach or suggest the claimed silicon gas flow rate.  Examiner notes that it is well settled that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  See further MPEP 2144.05(II)A.  Since the combination of references renders obvious a mixture of silicon gas and reactant gas, selection of any particular flow rate (and therefore of any particular concentration) of silicon gas is held as prima facie obvious.
Applicant argues (Pages 8-9) that Nemani ‘758 and Rajagopalan ‘765 does not correct the alleged deficiencies of Xue ‘150.  Examiner respectfully asserts that the deficiencies alleged above are in fact properly addressed by Xue ‘150 and therefore Nemani ‘758 / Rajagopalan ‘765 are not required to address them further.
Applicant argues (Pages 9-11) that the additional references for Claims 3 and 4 respectively do not correct the deficiencies of Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 as alleged above.  Examiner respectfully maintains that the alleged deficiencies of Xue ‘150 / Nemani ‘758 / Rajagopalan ‘765 are in fact properly addressed by the cited references as disclosed above, and therefore the additional references are not required to address them further.
Applicant makes no specific argument to any dependent claims beyond Claims 3-5 other than their dependency from an allowable Claim 1 or 16.  As neither Claim 1 nor Claim 16 is held as allowable, no dependent claim can be allowable on this basis.  In the absence of specific arguments which show how specific claim limitations distinguish over the prior art, Examiner maintains the propriety of the rejections of the dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712